Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7-10, and 21 have been amended.
	Claims 2-6 and 11-20 have been canceled.
	Claims 1, 7-10, and 21 are pending.
Claim Objections
Claim 1 is objected to due to the following informality: 
	Claim 1 recites:
	“transmitting, by the central server, a quotation request to a facility management company server based on the maintenance request, the quotation request, the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker, the first perspective definition metadata stored in an XML file, and the first perspective definition metadata comprising fields of data to populate in the quotation request, the automatically populated information is extracted from the user-provided information from the user terminal and the database from the management information server;”
	It appears if, “the quotation request,” in, “transmitting, by the central server, a quotation request to a facility management company server based on the maintenance request, the quotation request, the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker,” is a redundant reference to, “the quotation request.”
	Appropriate correction is required.
	Additionally, the Examiner notes claim 1 recites a plurality of limitations comprising multiple verb tenses in conjunction with a lack of transitional phrases as related to the performance of the method steps. For example, “transmitting...a quotation request...the quotation request is automatically populated... the first perspective definition metadata stored in an XML file, and the first perspective definition metadata comprising fields of data to populate in the quotation request, the automatically populated information is extracted from the user-provided information from the user terminal and the database from the management information server...
	The Examiner interprets the inconsistent verb tenses as not comprising a distinction which would serve to distinguish the claimed invention from prior art. Appropriate correction is required.
	Additionally, Claim 1 recites: “the approval request is automatically populated with information about the maintenance request according to a second perspective definition metadata associated with a facility manger...” wherein it appears as if the limitation comprises a typographical error in reciting, “a facility manger,” instead of, “a facility manager.” Appropriate correction is required.	
Response to Arguments
Applicant’s arguments on pages 5-10, filed on 11/23/21, have been fully considered but they are not persuasive. Applicant notes, on page 5, that Claims 1, 7-10 and 21 have been amended, and that Claims 1, 7-10 and 21 are presently pending, with Claim 1 being independent. Applicant argues that support for the amendments to claims 1, 7-10, and 21 can be found at least in original claim 1 and paragraphs [64]-[68] of the application as filed, and requests reconsideration and allowance of the amended claims.
Applicant’s arguments have been fully considered, but are not persuasive. Specifically regarding Applicant’s arguments:
Interview:
	Applicant notes, on page 5, that a telephonic interview was held on November 12, 2021. Applicant states, on page 5, “During the Interview, technical solutions and practical applications provided by the pending claims were discussed. No agreement was reached as to patentability of the claims.” 
	The Examiner notes, with respect to rejections under 35 USC 101, the Interview Summary Record PTOL-413 dated 11/18/21 notes: “Discussed issues with respect to 35 USC 101, particularly with respect to paths for overcoming any rejections under 35 USC 112 and 35 USC 103 being evaluated for arguments for overcoming rejections under35 USC 101. No agreement was reached.” See Examiner Interview Summary Record PTOL-413 dated 11/18/21.
	The Examiner notes, with respect to rejections under 35 USC 103, the Interview Summary Record PTOL-413 dated 11/18/21 notes: “Discussed issues with respect to the broadest reasonable interpretation and the level of ordinary skill in the art, particularly with respect to issues which may arise from foreign language translations of applications. Discussed the broadest reasonable interpretation of predetermined perspectives and predetermined perspectives stored in an XML file. As best understood by the Examiner, the disclosed invention is generally directed to receiving a maintenance request from a first party, transmitting a quotation request, receiving a quotation, transmitting an approval for the quotation, receiving a payment request, sending a confirmation request, receiving the confirmation request, transmitting the payment request, and updating the database, wherein forms or templates associated with the functions may be populated based on an associated entity. No agreement was reached.” See Examiner Interview Summary Record PTOL-413 dated 11/18/21.
	The Examiner notes, with respect to the proposed amendments, the Interview Summary Record PTOL-413 dated 11/18/21 notes: “Discussed issues with respect to the broadest reasonable interpretation and the level of ordinary skill in the art, particularly with respect to issues which may arise from foreign language translations of applications. Discussed the broadest reasonable interpretation of predetermined perspectives and predetermined perspectives stored in an XML file. As best understood by the Examiner, the disclosed invention is generally directed to receiving a maintenance request from a first party, transmitting a quotation request, receiving a quotation, transmitting an approval for the quotation, receiving a payment request, sending a confirmation request, receiving the confirmation request, transmitting the payment request, and updating the database, wherein forms or templates associated with the functions may be populated based on an associated entity. No agreement was reached.” See Examiner Interview Summary Record PTOL-413 dated 11/18/21.
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 5, that claims 1, 7-10, and 21 stand rejected as being directed to an abstract idea without significantly more. Applicant argues, on pages 5-7, that the pending claims are directed to an improvement to a facility management system, which can be a computer program product, the claims provide technical solutions and improvements to a facility management system that is rooted in computing technology, the claims clearly recite features that are directed to integration into a practical application, and that the claims provide a practical application to a technical problem in a facility management system that is rooted in computing technology.
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner respectfully disagrees with Applicant’s assertions, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. Applicant is referred to the rejections of the pending claims under 35 USC 101, below, for a complete discussion of the pending claims.
	However, in order to expedite compact prosecution, the Examiner provides the discussion below:
	The Examiner notes that, in discussing the Background of the Related Art, the specification describes a plurality off known and proposed methods and models, and corresponding improvements and problems they are intended to solve. For example, the specification acknowledges (emphasis added):
studies on management of facilities based on Building Information Modeling (BIM) are under progress, and interoperability among heterogeneous data sources considering expandability and convenience from the perspective of a user is emerging as an issue (0002), 
the MVC design pattern supports expressions of information according to a perspective (0010)
As a conventional related technique, a technique using a Model View Control (MVC) pattern in a software architecture design pattern...related to expressing and processing information according to a perspective of a user using BIM. (0005)
The MVC pattern is a structure designed to separate a data model, a controller for processing data and a view for expressing the data so that other components may not be affected although the view is changed. Therefore, since views of diverse perspectives can be defined by deriving a view from a base class, perspectives of information expression desired by a user can be easily expanded. In addition, since the model is independent of the controller having business logic, it is not affected although the logic is changed, and thus managability is improved. (0007)
A technique utilizing a design pattern for BIM...as a method of synchronizing information needed for a view according to a perspective of viewing information generated in the collaborative process, and a method of applying the MVC pattern to a domain and a method of processing an event by an MVC-related component to synchronize information when a change is occurred in the model are described and developed (0008)
A design pattern technique for supporting a Service Oriented Architecture (SOA) to share BIM information based on the web is another related technique...applies three design patterns to efficiently exchange and share the web-based BIM information (0009)
An Extract Transform Load (ETL) technique or the like for constructing a Data Warehouse (DW)...is a technique related to interconnection of heterogeneous system data. (0011)
the DW is expanded to a Spatial Data Warehouse (SDW) by including spatial data, and a study on storing spatial information and non-spatial property information as subject-oriented, integrated and time-variant nonvolatile data has been conducted to support analysis and decision making (0012)
The SDW can be created and updated to be subject-oriented through the ETL....in a technique related to the BIM, spatial data extracted and stacked from diverse heterogeneous system data through an EFL process should have a structure capable of supporting a data analysis request on the DW (0013)
a technique developed by H. Ufuk Gokce and K. Umut Gokce is another related technique, and there is an example of implementing a system by extracting, transforming and stacking data using an ETL in an energy management system (0014)
The technique developed as described above points out that utilization of a single integrated information model is difficult in an environment in which interested parties of a project use a database in a different way. In order to avoid such a problem, sensor data including multi-dimensional data and architecture of extracting building information from data sources are proposed (0015)
	In a technique related to BIM-based facility management, Ko... proposed a technique capable of using the BIM data that can be utilized in the stage of FM based on IFC and Construction Operations Building Information Exchange (COBie) (0016)
Lim (Lim, H. S. 2011.7, BIM-based Mobile System for Facility Operation Improvement, Yonsei University) has focused on improvement of communication through smooth exchange of information among management subjects through a mobile BIM-based management system and support of a smooth work by constructing plans and maintenance works as a database (0017)
An...Information Requirements Analysis for BIM-based Facility Management Systems...has reviewed requirement information data, divided the data into prerequisite information, recommended information and selective information, and proposed data which can be referenced when a facility management system is constructed, based on the COBie through consultation in order to define requirements for a BIM-based facility management system (0018)
techniques applying a design pattern for collaboration or web-based information sharing are studied, and a research which has developed a SDW in the field of GIS has been conducted as a study related to extraction and transformation of external heterogeneous data (0019)

	As such, the specification describes a plurality off known and proposed methods and models, and corresponding improvements and problems they are intended to solve. For example, as noted above, in discussing the plurality off known and proposed methods and models, and corresponding improvements and problems they are intended to solve, the specification discusses the MCV pattern and notes, “since views of diverse perspectives can be defined by deriving a view from a base class, perspectives of information expression desired by a user can be easily expanded,” (0007). The Examiner notes Applicant’s arguments, and the specification, do not appear to disclose any technical problem being addressed or any improvement beyond the improvements and problems the prior art referenced in the Background of the Related Art are intended to address and resolve. 
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 7, that claims 1, 7-9, and 21 were rejected under 35 U.S.C. § 103 as being obvious in view of U.S. Patent Application Publication 20130013522 ("Thielges") in view of U.S. Patent No. 8271321 ("Kestenbaum"), and further in view of U.S. Patent 7143048 ("Ruben"), and claim 10 was rejected under 35 U.S.C. § 103 as unpatentable over Thielges in view of Kestenbaum and further in view of U.S. Patent Application Publication 20130218890 ("Fernandes"). Applicant argues, on pages 7-9, that the proposed combination fails to teach, suggest, or render obvious the features of claim 1, as amended.
	Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.
	Applicant’s arguments are fully considered, but are not persuasive. 
	In the interest of compact prosecution, regarding claim interpretation, the Examiner notes amended claim 1 comprises a plurality of contingent limitations. For example, claim 1 recites:
in response to receipt of approval from the management information server, transmitting, by the central server, the approval to the facility management company server; 
in response to receipt of a payment request from the facility management company server, sending, by the central server, a confirmation request to the user terminal
	The portions in bold, above, are interpreted as contingencies associated with performing the corresponding claimed function (i.e., the portions in bold, above, are interpreted as the condition(s) precedent to be met for the claimed functions to be performed). 
	The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met, and the broadest reasonable interpretation of a system claim requires structure for performing the function should the condition occur,” (See MPEP 2111.04, MPEP 2143.03). 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 7-10, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1, 7-10, and 21 when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), along with any other portion of the MPEP that conflicts with this guidance (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1, 7-10, and 21 are directed towards a method (i.e., process). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea.
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claim 1 recites a judicial exception illustrated by:
	performing a facility management service request for a facility, the performing comprising: 
	receiving, from a user a maintenance request for the facility, wherein the maintenance request includes user-provided information about the facility; accessing information about the facility; 
	transmitting a quotation request to a facility management company based on the maintenance request, the quotation request, the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker, and the first perspective definition metadata comprising fields of data to populate in the quotation request, the automatically populated information is extracted from the user-provided information; 
receiving the quotation; 
	transmitting an approval request for the quotation, the approval request is automatically populated with information about the maintenance request according to a second perspective definition metadata associated with a facility manger, and the second perspective definition metadata comprising fields of data to populate in the approval request;
	in response to receipt of approval, transmitting the approval; 
	in response to receipt of a payment request, sending a confirmation request to the user, the confirmation request is automatically populated with information about the maintenance request according to a third perspective definition metadata associated with a user, and the third perspective definition metadata comprising fields of data to populate in the confirmation request; 
	receiving drawings and documents confirming completion of the maintenance request; and 
	in response to receipt of the drawings and documents confirming the maintenance request: 
	transmitting the payment request; and 
	updating information about the facility by including the drawings and documents, the maintenance request, and the user-provided information.  
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or different groupings. Examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings. See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). As such, the Examiner notes the abstract idea of claim 1 comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The claim limitations recited above are similar to commercial interactions (agreements in the form of contracts) and managing personal behavior or relationships or interactions between people (following rules or instructions) in that they are directed to functions associated with following rules or instructions associated with a request for maintenance and a request for a quotation for a facility (i.e., similar to a relationship between a customer and a service provider to enter into a contractual agreement). As such, the claim limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
	Mental Processes
	Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of this limitation. Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes that can be practically performed in the human mind or with the aid of pen and paper. With the aid of a pen and paper, a person could perform all of the limitations associated with following rules or instructions associated with a request for maintenance and a request for a quotation for a facility. As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising certain methods of organizing human activity and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a central server, a user terminal, a management information server, a database [that stores information about the facility], and [metadata stored in] XML files in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states that the system includes a central server, a user terminal, a database, and company server, wherein the system receives and transmits information (0021, 0022, Fig. 1, Fig. 2). This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting and receiving data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claim(s) does/do not include additional elements that integrate the judicial exception into a practical application because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions of collecting information related to a facility from a plurality of sources, receiving a request for maintenance of a facility, transmitting a request for quotation, and adding additional information related to the facility (i.e., transmitting and receiving data related to a request for maintenance and a request for a quotation)) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions associated with collecting information from a plurality of sources, receiving a request for maintenance, transmitting a request for quotation, adding additional information (i.e., transmitting and receiving information)). Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claim, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	As such, the additional elements of claim 1 does not add anything significant to the abstract idea. The claim as a whole, considering all claim elements both individually and in combination, falls within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claim is not patent eligible.
	Regarding claims 7-10 and 21, the claims merely further embellish the abstract idea as related to transmitting and receiving information. The claims do not add anything significant to the abstract idea.	The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
	Therefore, claims 1, 7-10, and 21 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:        
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Lee, U.S. Patent Application Publication 20020161673, and further in view of Oakes, U.S. Patent Application Publication 20150287152.
NOTE: The Examiner notes, with respect to rejections under 35 USC 103, the Interview Summary Record PTOL-413 dated 11/18/21 notes: “Discussed issues with respect to the broadest reasonable interpretation and the level of ordinary skill in the art, particularly with respect to issues which may arise from foreign language translations of applications. Discussed the broadest reasonable interpretation of predetermined perspectives and predetermined perspectives stored in an XML file. As best understood by the Examiner, the disclosed invention is generally directed to receiving a maintenance request from a first party, transmitting a quotation request, receiving a quotation, transmitting an approval for the quotation, receiving a payment request, sending a confirmation request, receiving the confirmation request, transmitting the payment request, and updating the database, wherein forms or templates associated with the functions may be populated based on an associated entity. No agreement was reached.” See Examiner Interview Summary Record PTOL-413 dated 11/18/21.
	
	Regarding claim 1, A method comprising: performing a facility management service request for a facility, the performing comprising:  
	[an internet-accessible property management system computer-based application (claim 1) for creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0055, Fig. 19, Claim 1); a network-based system for managing property (Abstract, Fig 19) comprising a plurality of servers (0074; see also 0055, 0069, 0075); providing a network-based system and method for creating, tracking and managing events such as service requests, maintenance reminders and other events associated with managing property (0009; see also 0032, 0052, 0055, Fig. 1, Fig. 2, Fig. 19, Claim 1, 0034, 0045, 0074, claim 8)] The Examiner interprets the disclosure as related to creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests as corresponding to performing a facility management service request for a facility.
	receiving, by a central server, from a user terminal a maintenance request for the facility,
	[property management system comprising a server (0055, 0069, 0074, 0075, Fig. 15, Fig. 19); a computer-based application using a computer or digital wireless device such as a personal digital assistant or mobile handset (0052); a user can access the system via the internet (0032) and a service request can be initiated through a website supporting the system (0033)] The Examiner interprets a service request as corresponding to a maintenance request.
	wherein the maintenance request includes user-provided information about the facility; 
	[a user can access the system via the internet (0032) and a service request can be initiated through a website supporting the system (0033); the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); the user provides a description of the problem including type and urgency and location (0043, Fig. 2); pull-down menus to enter data into various fields such as the type of location of the problem, type of service needed and urgency. The request initiator also enters a description of the nature of the problem requiring service and submits the service request by selecting a submission button (0033; see also 0032, 0043, 0044, 0052, 0066-0067, Fig. 14, claim 65, claim 126); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others (0066-0067, Fig. 14; see also claim 126)] As described by Thielges, a user, such as a tenant, may initiate a service request through a website, wherein the user, such as a tenant, may provide a description of the nature of the problem requiring service, wherein the description of the problem may include type of location of the problem, type of service needed, and urgency. The Examiner interprets the disclosure as related to a user initiating a service request and providing a description of the nature of the problem requiring service, wherein the description of the problem may include type of location of the problem, type of service needed, and urgency as teaching or suggesting wherein the maintenance request includes user-provided information about the facility.
	accessing, by the central server, from a management information server, a database that stores information about the facility; 
	[creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0055, Fig. 19, Claim 1); Once the service request is complete and submitted, the service request is entered into a relational database. All permitted users can now access this information (0034); the service history is drawn from historical data in the database (0035)] The Examiner interprets the disclosure as related to creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties as teaching or suggesting accessing, by the central server, from a management information server, a database that stores information about the facility.
	transmitting, by the central server, a quotation request to a facility management company server based on the maintenance request, 
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1, Fig. 2); initiate a request for quote ("RFQ") process in order to obtain the best competitive bid (0006); an RFQ process to provide for competitive bidding (0007; see also 0036, Fig. 2-3); the property manager, upon logging onto the system, will be shown a hypertext link prompting him/her to initiate a request for quotation ("RFQ") (0035)] The Examiner interprets the disclosure as related to a user type, such as a tenant, property manager, or vendor, user access privileges, a property manager logging into the system and being prompted to initiate a request for quotation, and initiating a request for quotation process in order to obtain the best competitive bid as teaching or suggesting transmitting, by the central server, a quotation request to a facility management company server based on the maintenance request.
	the quotation request, the quotation request is automatically populated 
	The Examiner notes the term “automatically” does not mean without human interaction. The Examiner asserts a process may be automatic even though a human initiates or may interrupt to the process Collegenet, Inc. v. Applyyourself, Inc. (CAFC, 04-1202,-1222,-1251, 8/2/2005). Nonetheless, Thielges also discloses that Additional information about the service requestor and time of the request is automatically entered into the request (0033), which teaches or suggests automatically populating a request with information. Thielges also describes an incident being “fast tracked” based on a previously defined set of rules regarding that incident's location, service type, urgency, description, wherein the system extracts RFQ parameters from a fast track rules record to create and issue an RFQ to appropriate service vendors, wherein the state of the incident is advanced as though the responsible property manager has approved of the RFQ (0045-0046), which teaches or suggests the quotation request is automatically populated.
	[the quotation request is automatically populated] with information about the maintenance request according to a first perspective definition metadata associated with a worker...the first perspective definition metadata comprising fields of data to populate in the quotation request,		
	[Turning to FIG. 6, in one embodiment of the present invention, a system and process for generating messages 600, is shown. Notification generation is triggered in many parts of the property management system. In one embodiment of the present the users can select how they would like to receive their messages. Depending on the user's attributes and the attributes of the channel or media being selected, different message templates may be selected that are tailored to that user and channel...the property management system accesses its database and retrieves the incident's urgency setting and the appropriate message trigger for the intended recipient (0051); the property management system queries whether there is a message template specific to this particular type of channel... In step 612, there was a template specific to the selected channel so the property management system queries whether there is a message template specific to this channel and this correspondent type... In step 616 the template matching the channel and correspondent type is selected and processing proceeds to step 620... the property management system merges the template with context-sensitive variables associated with the creation of the message opportunity and the message is transmitted in step 626 to the recipient. In one embodiment the context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required (0052)] The Examiner interprets a worker as comprising a correspondent type or a user type, such as a property manager or a vendor. The Examiner interprets the disclosure as related to a system and process for generating messages as applying to generating a request for quotation from a vendor. The Examiner interprets context sensitive variables including the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required as corresponding to information about the maintenance request according to a first perspective definition metadata associated with a worker. The Examiner interprets different message templates may be selected that are tailored to that user and channel depending on the user's attributes and the attributes of the channel or media being selected and context-sensitive variables associated with the creation of the message opportunity as corresponding to the first perspective definition metadata comprising fields of data to populate in the quotation request. The Examiner interprets different message templates being selected that are tailored to that user and channel depending on the user's attributes and the attributes of the channel or media being selected and merging the template with context-sensitive variables associated with the creation of the message opportunity, wherein the context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required as teaching or suggesting the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker...the first perspective definition metadata comprising fields of data to populate in the quotation request. However, in the interest of compact prosecution, the Examiner notes cited prior art does not appear to explicitly recite the use of metadata to populate a form, and additional prior art will be introduced to more explicitly address the aspect of the use of metadata to populate a form.
	Additionally, particularly regarding [the quotation request is automatically populated] with information about the maintenance request according to a first perspective definition metadata associated with a worker...the first perspective definition metadata comprising fields of data to populate in the quotation request, as related to automatically populating a request, information about the maintenance request according to a first perspective definition metadata associated with a worker, and the first perspective definition metadata comprising fields of data to populate in the quotation request, Thielges further discloses:
	[A data driven technique allows the number, types and associates of customer specific data to be customized for particular users while using a common set of dynamically generated HTML page templates... In step 1002, the property management system receives a dynamic page to be displayed to the user and proceeds to step 1004. In step 1004, the property management system determines which objects this page is associated with and proceeds to step 1006. In step 1006, the property management system retrieves some attribute records that match this page and the objects on this page for each correspondent of the incident, then the property management system proceeds to step 1008. In step 1008, the property management system processes each custom attribute record sequentially and proceeds to step 1010. In step 1010, the property management system computes a unique object attribute name based upon this custom attribute's serial number and proceeds to step 1012. The custom attribute's serial number is implicitly stored in the object's unique ID field... the property management system creates an HTML form field code based upon this custom attribute's type and completes the process for determining whether to display a custom attribute 1000 at step 1020 As displayed as a form field, the user receiving the page will be allowed to alter its value (0058). As described by Thielges, dynamically generated HTML page templates may be customized for particular users, wherein the templates comprise objects and attributes associated with each template page and form fields. The Examiner notes the templates may correspond to different forms, such as a request for maintenance, a request for quote, etc., wherein the dynamic template and corresponding form fields displayed depend on the user, wherein the user may alter form field values. The Examiner interprets the objects and attributes associated with each template page and form fields as metadata. As such, the Examiner interprets the disclosure as corresponding to customizing the dynamically generated HTML page templates for particular users and objects and attributes associated with each template page and form fields, wherein the dynamic template and corresponding form fields displayed depend on the user, wherein the user may alter form field values as corresponding to automatically populating requests according to perspective definition metadata associated with users.	 	As such, Thielges teaches or suggests the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker...the first perspective definition metadata comprising fields of data to populate in the quotation request. However, in the interest of compact prosecution, the Examiner notes cited prior art does not appear to explicitly recite the use of metadata to populate a form, and additional prior art will be introduced to more explicitly address the aspect of the use of metadata to populate a form.
	Regarding the subsequent limitations, Thielges further discloses:
	the first perspective definition metadata stored [in an XML file]...the second perspective definition metadata stored [in the XML file], and
	As discussed above, the Examiner interprets the disclosure as related to the user selecting their user type (e.g., tenant, property manager, vendor), access parameters, context sensitive variables, and the state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed as corresponding to perspective definition metadata associated with different user types. 	Thielges further discloses: an internet-accessible property management system computer-based application (claim 1) for creating, tracking, and storing events in a database, wherein events are also described as “incidents” such as service requests and other events associated with managing properties (0055, Fig. 19, Claim 1); Once the service request is complete and submitted, the service request is entered into a relational database. All permitted users can now access this information (0034); the service history is drawn from historical data in the database (0035). While Thielges teaches or suggests storing first perspective definition metadata and storing second perspective definition metadata, Thielges does not appear to explicitly recite metadata stored in an XML file.	
	the automatically populated information is extracted from the user-provided information from the user terminal 
	Thielges further discloses: 
	[Depending on the user's attributes and the attributes of the channel or media being selected, different message templates may be selected that are tailored to that user and channel...the property management system accesses its database and retrieves the incident's urgency setting and the appropriate message trigger for the intended recipient (0051); pull-down menus to enter data into various fields such as the type of location of the problem, type of service needed and urgency...a description of the nature of the problem requiring service (0033; see also 0032, 0043, 0044, 0052, 0066-0067, Fig. 14, claim 22, claim 65, claim 126); Depending on parameters associated with the user and location, different paths in FIG. 2 are followed... The location is selected first from the locations previously associated with each user. Locations can be defined to varying degrees of specificity. For example, the location may be a particular building or a particular office in that building (0043, Fig. 2)] As discussed above, the Examiner interprets the disclosure as related to the user selecting their user type (e.g., tenant, property manager, vendor), access parameters, context sensitive variables, and the state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed as corresponding to perspective definition metadata associated with different user types. The Examiner asserts the disclosure teaches or suggests the automatically populated information is extracted from the user-provided information from the user terminal and the database from the management information server.
	and the database from the management information server;
	[the property management system merges the template with context-sensitive variables associated with the creation of the message opportunity and the message is transmitted in step 626 to the recipient. In one embodiment the context sensitive variables include the responsible property manager, the date that the work is to be completed by and a description of the problem and/or service believed to be required (0052)]
	receiving, by the central server, from the facility management company server, the quotation; transmitting, by the central server, to the management information server, an approval request for the quotation, [...]  [...]  in response to receipt of approval from the management information server, transmitting, by the central server, the approval to the facility management company server; 
	[an RFQ process to provide for competitive bidding (0007); vendors may be given the opportunity to provide a quote for the required service, and that a vendor may access the request for quote online and can respond to the request for quote though the system via its website to supply an estimated cost and dates and times of commencement and completion of the service (0037, Fig. 2)] Thielges teaches that submitting quotes to vendors to service incidents allows a property manager to offer the work associated with incidents on terms acceptable to the property manager and can reduce costs due to competitive pressures and can prevent misunderstandings over the nature, location, and timing for work to be performed (0070), and also teaches that the property manager may accept the bid from a vendor in response to a request for quote, causing the incident to enter into a “being serviced” state (0072, Fig. 17). The Examiner interprets the disclosure as related to an RFQ process to provide for competitive bidding, vendors responding to the request for quote though the system via its website, submitting quotes to vendors to service incidents allows a property manager to offer the work associated with incidents on terms acceptable to the property manager, and the property manager may accept the bid from a vendor in response to a request for quote, causing the incident to enter into a “being serviced” state as teaching or suggesting receiving, by the central server, from the facility management company server, the quotation; transmitting, by the central server, to the management information server, an approval request for the quotation, [...]  [...]  in response to receipt of approval from the management information server, transmitting, by the central server, the approval to the facility management company server.
	the approval request is automatically populated with information about the maintenance request according to a second perspective definition metadata associated with a facility manger... and the second perspective definition metadata comprising fields of data to populate in the approval request;
	The discussion above as related to the previous limitations of, the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker...the first perspective definition metadata comprising fields of data to populate in the quotation request, applies here, as well. Thielges describes “automatically” populating a request based on information associated with the user type, or the perspective of a user (i.e., perspective definition metadata). 
	[the property management system prompts the reporting property manager to select whether they want to manage this incident themselves or allow the assigned property manager to be responsible for it (0045); the property management system queries whether the incident reporting user is the same person as the incident's property manager, if so, the property management system moves to step 220 to a request for quote ("RFQ") process described herein, otherwise, the incident is conditionally "fast tracked" and the processing moves to FIG. 3. (0045); The fast track designation applies to incidents where a request for service is transmitted directly to a service provider based on a previously defined set of rules. In the fast track determination 300 the conditionally fast tracked incident from step 222 in FIG. 2 is compared in step 302 to a set of rules regarding that incident's location, service type, urgency, description. Even incidents reported by tenants can be fast tracked based on the appropriate rules....the property management system extracts a RFQ parameters from fast track rules record, which the system uses in step 310 to create and issue an RFQ to the appropriate service vendors. The state of the incident is advanced as though the responsible property manager has approved of the RFQ (0046)]
	according to a second perspective definition metadata associated with a facility manger, [the second perspective definition metadata comprising] fields of data to populate in the approval request;
	The Examiner notes the discussion of the previous substantially similar limitations as related to a first perspective definition metadata applies here, as well, particularly regarding the disclosure of Thielges as related to generating messages based on user attributes, message templates based on the correspondent type, automatically populating forms, and merging the template with context-sensitive variables associated with the creation of the message.
	Additionally, Thielges further discloses:
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); Depending on the user's attributes and the attributes of the channel or media being selected, different message templates may be selected that are tailored to that user and channel...the property management system accesses its database and retrieves the incident's urgency setting and the appropriate message trigger for the intended recipient (0051); the property management system merges the template with context-sensitive variables associated with the creation of the message opportunity and the message is transmitted in step 626 to the recipient. (0052); The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed (0072)] The Examiner interprets the disclosure as related to the user selecting their user type (e.g., tenant, property manager, vendor), access parameters, context sensitive variables, and the state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed as corresponding to populating a request based on perspective definition metadata associated with different user types. The Examiner interprets the disclosure as corresponding to populating a request with information according to a perspective of a user (i.e., perspective definition metadata). As such, Thielges describes “automatically” populating a request based on information associated with the user type, or the perspective of a user. The Examiner notes the discussion of prior art as related to a first perspective definition metadata applies to substantially similar limitations directed to a second and third perspective definition metadata.
	in response to receipt of a payment request from the facility management company server, sending, by the central server, a confirmation request to the user terminal,	
	[The request for service and its scheduled repair may be recorded in a notebook, an electronic organizer and on a task list by the tenant, property manager and electrician, respectively. Once the task has been completed by the electrician, he/she will generate an invoice to the property manager or accounts payable department who does not contact the tenant to inquire about the completion of the requested task and the quality of the service provided. The property manager approves the electrician's invoice and the accounts payable department records the approval and issues the appropriate compensation (0004); the property manager can open a service request and forward that request to vendors. Vendors bid or accept the service request and property managers may accept those bids, causing the incident to enter into a `being serviced` state. When the vendor completes the task, they declare that they are done, causing the incident to transition to the `ready for inspection` state. Then a combination of the property manager and original reporter of the incident approve of its completion to cause the incident to be closed and retired. The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed. (0072, Fig. 17)] The Examiner interprets the disclosure as related to the electrician generating an invoice once the task has been completed and the property manager approving the invoice as teaching or suggesting in response to receipt of a payment request from the facility management company server, sending, by the central server, a confirmation request to the user terminal.
	the confirmation request is automatically populated with information about the maintenance request according to a third perspective definition metadata associated with a user, the third perspective definition metadata stored in the XML file, and the third perspective definition metadata comprising fields of data to populate in the confirmation request; 
	The Examiner notes the discussion of the previous substantially similar limitations as related to a first perspective definition metadata applies here, as well, particularly regarding the disclosure of Thielges as related to generating messages based on user attributes, message templates based on the correspondent type, automatically populating forms, and merging the template with context-sensitive variables associated with the creation of the message.
	Additionally, Thielges further discloses:
	[the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); the access parameters are specified by the property manager or owner administrator who determines each user's access privileges (0039, Fig. 1); Depending on the user's attributes and the attributes of the channel or media being selected, different message templates may be selected that are tailored to that user and channel...the property management system accesses its database and retrieves the incident's urgency setting and the appropriate message trigger for the intended recipient (0051); the property management system merges the template with context-sensitive variables associated with the creation of the message opportunity and the message is transmitted in step 626 to the recipient (0052)]
	Thielges does not appear to explicitly disclose data associated with a user as being stored in an XML file.
	receiving, by the central server, from the user terminal, drawings and documents 
	Thielges discloses uploading files associated with incidents, wherein the files can also be attached to other database objects too, e.g., locations, bids, RFQs, etc. Such files may contain descriptive text, maps, diagrams, blueprints, and other information that the user creating the incident believes may be of use to the service vendor servicing that incident (0054; see also Fig. 8 illustrating uploading a file and linking the file with a database object (incident)).
	confirming completion of the maintenance request; and 
	[When the vendor completes the task, they declare that they are done, causing the incident to transition to the `ready for inspection` state. Then a combination of the property manager and original reporter of the incident approve of its completion to cause the incident to be closed and retired. The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed. (0072, Fig. 17)] Thielges also notes the disclosed invention addresses a shortcoming and inefficiency of the prior art wherein clear and consistent records are often not kept to permit analysis of service request and vendor performance patterns once the repairs are completed (0004-0005). Applying the disclosure of Thielges to the instant limitations, a user, such as a tenant, may request a repair and provide a description, and the tenant may attach a file associated with the request, such as the tenant attaching an image taken via a mobile phone of damage to an HVAC unit or an image of an HVAC unit not operating properly. The property manager may initiate the RFQ process to obtain a quote from vendors, wherein the property manager may attach one or more files, such as a blueprint of the existing HVAC unit. The property manager may accept a bid from a vendor for repair or replacement of the HVAC unit. Upon completion of the repair or replacement, the vendor may attach an image of the new HVAC unit or an image of the completed repairs, and may attach an updated blueprint to note the completer repair or replacement associated with the HVAC unit in order to maintain clear and consistent records in order to permit analysis of service request and vendor performance patterns once the repairs are completed. The Examiner interprets the disclosure of Thielges as teaching or suggesting receiving, by the central server, from the user terminal, drawings and documents confirming completion of the maintenance request.
	in response to receipt of the drawings and documents confirming the maintenance request from the user terminal: transmitting, by the central server, the payment request to the management information server; and 
	[Then a combination of the property manager and original reporter of the incident approve of its completion to cause the incident to be closed and retired. The state of an incident governs what actions may be taken by which parties and hence affects the user's web pages as displayed. (0072, Fig. 17); The request for service and its scheduled repair may be recorded in a notebook, an electronic organizer and on a task list by the tenant, property manager and electrician, respectively. Once the task has been completed by the electrician, he/she will generate an invoice to the property manager or accounts payable department who does not contact the tenant to inquire about the completion of the requested task and the quality of the service provided. The property manager approves the electrician's invoice and the accounts payable department records the approval and issues the appropriate compensation (0004)] The Examiner interprets the disclosure as teaching or suggesting in response to receipt of the drawings and documents confirming the maintenance request from the user terminal: transmitting, by the central server, the payment request to the management information server. 
	updating, by the central server, the database that stores information about the facility by including the drawings and documents, the maintenance request, and the user-provided information.  
	[Files can also be attached to other database objects too, e.g., locations, bids, RFQs, etc. Such files may contain descriptive text, maps, diagrams, blueprints and other information that the user creating the incident believes may be of use to the service vendor servicing that incident (0054); the user is allowed to enter entity specific information to help complete the information record (0042); the property management system generates a unique sparse domain identifier correlating the message generated in the prior step 1502 with the message recipient and an associated incident and store it in the database in a record linked to the message, recipient and incident (0069); The database ("DB") is a Structured Query Language, (known as "SQL") based Relational Data Base Management System ("RDBMS"). It serves as the repository for persistent storage of transactional and non-transactional data. (0074)
	As discussed above, Thielges does not appear to explicitly disclose the use of metadata to populate a form, and Thielges does not appear to explicitly disclose data associated with a user as being stored in an XML file.
	However, Lee — which is directed to a system and method for facilitating property management — discloses (note the portion in italics is what has not explicitly been addressed by prior art):
	the quotation request is automatically populated with information about the maintenance request according to a first perspective definition metadata associated with a worker, the first perspective definition metadata stored in an XML file, and the first perspective definition metadata comprising fields of data to populate in the quotation request	
	[This invention relates to aggregating and analyzing information about the content requested and provided in a networking environment (0001); The logger process (600) parses the metadata section (503) and collects metadata entries (512) about the page that will be used to populate the metadata field (220) of the log record for this request (635). All or part of the metadata section (503) may be selected to populate the metadata field (220) in the log record (250) of this request. The logger process (600) extracts metadata value (503) in a Web page (500) and fills in the subfields of the metadata field (220) of the log record template (250) with the extracted metadata (0066)
	Thielges teaches a system and method for managing property. Lee teaches a system and method for aggregating and analyzing information about the content requested and provided in a networking environment. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Thielges and Lee is that Lee discloses the use of metadata to populate a form.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of the use of metadata to populate a form (as disclosed in Lee) with the system and method for managing property (as taught by Thielges) to tag extra data about the user/requester to URLs of the served Web pages, so that the extra data of their analysis needs will be found in the server log (Lee 0006),analyze and understand traffic flow (Lee 0003), use Web server logs to analyze Web server and user activities and generate reports (Lee 0005), and to know whether the Web site effectively serves its intended purpose (Lee 0003).
	The combination of Thielges and Lee does not appear to explicitly disclose data associated with a user as being stored in an XML file.
	However, Oakes — which is directed to a system and method for facilitating property management — discloses:
	the first perspective definition metadata stored in an XML file, and ...the second perspective definition metadata stored in the XML file... the third perspective definition metadata stored in the XML file
	[Inspection orders from customers can be received via numerous methods of information transfer. These include but are not limited to: I. Manual entry into ordering screens via the customer portal (customer interface module); II. Bulk ordering via uploading spread sheets in a CSV format; III. Bulk ordering via uploading a XML file or similar generated by a customer's property management system; IV. Bulk ordering via a XML or similar transfer generated by the customer's system directly into the system. (0083-0087, Fig. 3, Fig. 5, Fig. 6); The ordering process contains relevant details about the inspection property including a property identifier, size of the property, access information, resident names and contact details, required timeframe etc. (0088)] The Examiner interprets relevant details about the inspection property including a property identifier, size of the property, access information, resident names and contact details, required timeframe etc. as corresponding to perspective definition metadata. The Examiner interprets the disclosure as related to ordering via uploading a XML file and the ordering process contains relevant details about the inspection property including a property identifier, size of the property, access information, resident names and contact details, required timeframe etc. as corresponding to perspective definition metadata stored in an XML file. 
	 See the disclosure below providing additional context for the disclosure as related to the instant claims:
	Oakes further discloses:
	[All maintenance requests are set up the same way, with the same familiar functionality. The system can enable all of the following tasks to be done in a very short time: initiate a job; enter it into the system; send it to the landlord/owner or any other approver for approval with the relevant supporting documents; chase up approval; receive back the advice from the approver; send the job for quotes to three tradesmen/repairers with full documentation; chase up those quotes; receive, collate and compare the quotes; send them, including the quotes documents again to the approver with recommendations for approval; receive back an approval; send out a work order to the selected repairer to get the job done (0172-0184)If repair is required, the system 102, in one alternative, automatically sends the action list to repairer devices 106 so that repairers can quote on carrying out repairs (0061); If Auto-Quote is selected, then when report determines that items require repair, the system 101 automatically notifies authorised repairers and requests quotes (0070; see also 0094, 0137, 0145, 0148, Fig. 8); Where the auto-quote system is selected (Step 1), then property action lists are downloaded from the inspection database (Step 2). The action item with relevant information, comments and photos from the report is then collated for all action items and dispatched to selected repairers with the appropriate skills (0148, Fig. 8) The system will automatically send out notifications to the customers at selected intervals reminding them that there are still outstanding items that should be addressed (0139); The system can automatically schedule subsequent inspections to the properties and create reminder alerts as required (0141) ]
	Thielges teaches a system and method for managing property. Lee teaches a system and method for aggregating and analyzing information about the content requested and provided in a networking environment. Oakes teaches a system and method for facilitating property management. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Oakes and the combination of Thielges and Lee is that Oakes discloses orders being received via uploading an XML file.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of orders being received via uploading an XML file (as disclosed in Oakes) and the feature of the use of metadata to populate a form (as disclosed by Lee) with the system and method for managing property (as taught by Thielges) to provide a method of facilitating maintenance of property (Oakes 0016), receive orders from the customers and generate orders for the repairers to make repairs to the property in accordance with repair items listed on the report (Oakes 0008), and provide a database arranged to store report data and repair data, wherein the database is updatable with maintenance and repair data (Oakes 0011).

	Regarding claim 8, (Currently amended) The method of claim 1, 
	The combination of Thielges, Lee,  and Oakes teaches the limitations of claim 1.
	wherein the user-provided information includes information on the boundary of the facility.  
	[wherein the additional information describes the primary location for fulfillment of the service request by the service provider (0032); creating and tracking service requests via a website wherein the system prompts a user to enter information regarding the location of the problem, type of service needed, and urgency (0033; see also 0043, 0044, 0052, 0066); In some situations a user such as a vendor desires to attach objects such as incidents, bids, areas, etc. to a dynamic page (0058, Fig. 10, Fig. 14); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)]

	Regarding claim 21, (Currently amended) The method of claim 1, 
	The combination of Thielges, Lee, and Oakes teaches the limitations of claim 1.
	Thielges further discloses:
	further comprising selective choosing and entering of the information on the user-provided information that comprises number of stories, boundary, size, or height of the facility.
	[The present invention guides users to create incidents and tracks those incidents to facilitate better property management. FIG. 2 illustrates how incidents are handled when first reported.  Depending on parameters associated with the user and location, different paths in FIG. 2 are followed (0043, Fig. 2); The property management system queries the invitation record as to whether the invitation enables more than one user type in step 106, if it does, the user is permitted to select their user type, e.g., tenant, property manager, vendor, in step 108 (0041); The property manager has the option to create his/her own service request description, append the tenant's description if desired, or if adequate, merely forward the tenant's description on to a vendor. The property manager can specify limitations on the desired repair timeframe, cost and types of responses the vendor can make. The service history can also be appended (0035, 0072, Fig. 17); The property management system determines a list of locations to display to a tenant for selection to provide the flexibility to allow a tenant to not only be able to report incidents against the areas that they lease, for example, but also to common areas, e.g., parking lots, elevators, etc., that the tenant may share with others. Displaying units in an area (0066-0067, Fig. 14; see also claim 126)] The Examiner interprets the disclosure as selectively choosing information.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Lee, U.S. Patent Application Publication 20020161673, in view of Oakes, U.S. Patent Application Publication 20150287152, and further in view of Ruben, U.S. Patent 7143048.
	Regarding claim 7, The method of claim 1, 
	The combination of Thielges, Lee, and Oakes teaches the limitations of claim 1.
	The combination of Thielges, Lee, and Oakes does not appear to explicitly disclose information on the number of stories of the facility.  
	 However, Ruben — which is directed to a system and method for managing real estate — discloses:
	wherein the user-provided information includes information on the number of stories of the facility.  
	[The static documents processed by the system include, for example, contracts and a list of policies and procedures relating to a building. Contracts would include leases, vendor contracts and policies and procedures would include construction rules and regulations, emergency procedures, tenant office policies and procedures, and cleaning specifications…The information for the documents preferably is developed on a building specific and building tenant space basis. The tenant space can range from one room or suite to multiple floors of the building or even the entire building (c3:53-67); Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); Space is an object that represents the areas of a property accessible to the various entities interacting with a property. A space can be one or more suites, floors, elevators, common conference rooms, gyms, laboratories, loading docks, bathrooms, hallways, lobbies, etc. The space concept is used to direct service request workflow described below, and to assign management and ownership responsibilities to the various property management and ownership entities related to the property. Information on each space in the building can be placed on a static or interactive document (c5:15-26)]
	Thielges teaches a system and method for managing property. Lee teaches a system and method for aggregating and analyzing information about the content requested and provided in a networking environment. Oakes teaches a system and method for facilitating property management. Ruben teaches a system and method for managing real estate. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Ruben and the combination of Thielges, Lee, and Oakes is that Ruben discloses information on the number of stories of the facility.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of information on the number of stories of the facility (as disclosed in Ruben), the feature of data associated with a user as being stored in an XML file (as disclosed in Oakes) and the feature of the use of metadata to populate a form (as disclosed by Lee) with the system and method for managing property (as taught by Thielges) to enable a plurality of rental properties to be managed by a central property management system through a network of local property managers (Ruben c2 44-52).
	
	Regarding claim 9, (Currently amended) The method of claim 1, 
	The combination of Thielges, Lee, and Oakes teaches the limitations of claim 1.
	The combination of Thielges, Lee, and Oakes does not appear to explicitly disclose information on the size of the facility.  
	 However, Ruben — which is directed to a system and method for managing real estate — discloses:
	wherein the user-provided information includes information on the size of the facility.  
	[Information is entered into a database that is specific to the property. This data includes, for example, the number of floors, suites and associated square footage of a property. This type of property profile information can be associated with static documents such as drawings of the offices, floors, etc., which also are stored in and available from the computer database (c5:8-14); A lease represents a section of space within a property. A space is typically defined by building floor(s) and associated suite(s). The lease can define, for example, one suite of rooms on a floor of a building, several floors, suites on different floors, etc. The lease contains the terms of the space such as rental rate and square footage. The lease and its associated space is contracted to one tenant entity. That is, a tenant entity is a data record of the person or company that is responsible for the lease and the space related to it (c5:27-37)]
	The Examiner asserts the claim limitations are recited in a manner in which the motivation and rationale discussed with respect to claim 7 applies here, as well.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Thielges, U.S. Patent Application Publication 20130013522, in view of Lee, U.S. Patent Application Publication 20020161673, in view of Oakes, U.S. Patent Application Publication 20150287152, and further in view of Fernandes, U.S. Patent Application Publication 20130218890.
	Regarding claim 10, The method of claim 1, 
	The combination of Thielges, Lee, and Oakes teaches the limitations of claim 1.
	The combination of Thielges, Lee, and Oakes does not appear to explicitly disclose information on a height of the facility.
	However, Fernandes — which is directed to a geographic asset management system — discloses:
	wherein the user-provided information includes information on the height of the facility.  
	[The disclosed subject matter of the present invention provides a geographic asset management system representing a scalable, platform agnostic decision support application that combines an organization's asset related data with multi-dimensional spatial information, providing real-world visualization of anything that can be associated with a geographical location…These `assets` can be anything from capital assets, such as buildings or computers, to commitments, such as land-use permits or research grants (0005); The geographic asset management system provides a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring, which is particularly useful when the assets are buildings. This visual representation may, for example, be used to help reduce travel expenses to remote offices, plan locations of medical clinics or stores to optimize coverage in a given area, or compare designs for a new construction project with the existing environment (0006); Custom assets may be defined, such as buildings or trees. If a building is defined as an asset, it may have the following attributes, for example: project, construction year, material, use, underground parking, designer name, building revision date, green status, heritage, floor height, building width, building length, gross area, and floors (0065); The information window 716 is also displayed, which contains metadata and positional information about the selected building 712 or other object. Information may include building name, address, purpose, type of construction, year and date built, height, etc. (0122)]
	Thielges teaches a system and method for managing property. Lee teaches a system and method for aggregating and analyzing information about the content requested and provided in a networking environment. Oakes teaches a system and method for facilitating property management. Fernandes teaches a geographic asset management system. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a geographic asset management system, wherein an asset may be a building; metadata and positional information about a building may include building name, address, purpose, type of construction, year and date built, height, etc. (as disclosed in Fernandes), the feature of orders being received via uploading an XML file (as disclosed in Oakes) and the feature of the use of metadata to populate a form (as disclosed by Lee) with the system and method for managing property (as taught by Thielges) to provide a visual portal to users' information, allowing them to better determine the spatial relationships between the assets that they are monitoring (Fernandes 0005-0006).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rathod, U.S. Patent Application Publication 20160162172, teaches the use of metadata to populate a form.
Muguda, U.S. Patent Application Publication 20090094267, teaches the use of metadata to populate a form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.W.W./Examiner, Art Unit 3689     
                                                                                                                                                                                                   /CARRIE S GILKEY/Primary Examiner, Art Unit 3689